                                                                                       FILED
                                                                              2019 Aug-19 AM 10:24
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

AWOT NEGASH,                              )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No. 4:19-cv-00951-LSC-SGC
                                          )
JONATHON HORTON, et al.,                  )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

      On July 26, 2019, the magistrate judge entered a report recommending this

action be dismissed. (Doc. 8). Although the parties were advised of their right to

file specific written objections within fourteen days, no objections have been

received. After careful consideration of the record in this case, including the

magistrate judge’s report, the court ADOPTS the report of the magistrate judge

and ACCEPTS the recommendation. Accordingly, the claims presented in this

matter are due to be dismissed. A separate order will be entered.

      DONE and ORDERED on August 19, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                             160704
